       Case 2:20-cv-00214-TOR     ECF No. 10    filed 08/13/20   PageID.28 Page 1 of 2




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    ROBERT EMORY BLAND,
                                                   NO: 4:20-CV-0214-TOR
 8                             Petitioner,
                                                   ORDER OF DISMISSAL
 9          v.

10    SPOKANE COUNTY JAIL,

11                             Respondent.

12

13         By Order filed July 9, 2020, the Court granted Petitioner leave to proceed in

14   forma pauperis and directed him to show cause why his pro se Petition for Writ of

15   Habeas Corpus under 28 U.S.C. § 2241 should not be dismissed due to Petitioner’s

16   failure to exhaust state court remedies and as a proper exercise of abstention under

17   Younger v. Harris, 401 U.S. 37 (1971). ECF No. 8. Petitioner filed this action while

18   a pretrial detainee at Spokane County Detention Services. He subsequently advised

19   the Court of his release to American Behavioral Health Systems in Chehalis,

20   Washington. ECF No. 7. A copy of this Order was mailed to Petitioner at the




     ORDER OF DISMISSAL -- 1
       Case 2:20-cv-00214-TOR      ECF No. 10     filed 08/13/20   PageID.29 Page 2 of 2




 1   address he provided but was returned as undeliverable on July 20, 2020. Petitioner

 2   has not kept the Court apprised of his current address and has filed nothing further

 3   in this action.

 4          For the reasons set forth above and in the Order to Show Cause, ECF No. 8,

 5   the Court finds it appropriate to dismiss this action without prejudice for failure to

 6   exhaust state court remedies. Because it plainly appears that Petitioner is not entitled

 7   to relief in this Court, IT IS ORDERED the petition, ECF No. 1, is DISMISSED

 8   pursuant to Rule 4, Rules Governing Section 2254 Cases in the United States District

 9   Courts.

10          IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,

11   enter judgment, provide copies to Petitioner at his last known address, and close the

12   file. The Court certifies that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this

13   decision could not be taken in good faith, and there is no basis upon which to issue

14   a certificate of appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A

15   certificate of appealability is therefore DENIED.

16          DATED August 13, 2020.

17

18                                   THOMAS O. RICE
                                  United States District Judge
19

20




     ORDER OF DISMISSAL -- 2
